Citation Nr: 0837687	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-17 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Fayetteville, Arkansas


THE ISSUE

Entitlement to payment or reimbursement for the costs 
incurred in the use of an ambulance on February 5, 2007.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from October 1951 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 determination issued by 
the VA Medical Center (VAMC) located in Fayetteville, 
Arkansas, which denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an Appeal To Board Of Veterans' Appeals (VA Form 9) dated 
in June 2007, the veteran requested that he be afforded a 
local hearing at the RO.  Accordingly, while the Board 
sincerely regrets the delay, in order to afford the veteran 
due process, this case must be remanded to the RO for an 
appropriate hearing to be scheduled. 

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall schedule the veteran for 
a local hearing at the RO, in accordance 
with applicable law. 

Thereafter, the case should be returned to the Board for 
further appellate consideration. The veteran need take no 
action until he is so informed. The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




